BLOODWORTH, Justice (dissenting):
I would reverse the Court of Criminal Appeals.
The question asked of defendant was, what other cattle he had had “repossessed or taken or seized that were stolen cattle.” I think the objection to the question was properly overruled by the trial court.
As Judge Haralson pointed out, in his original per curiam opinion for that court, “the attorney for the appellant in his cross-examination of witness Hammock elicited testimony that other cattle alleged to be stolen were turned over by the defendant to Hammock in his investigation of other alleged thefts of cattle.”
Thus, defendant’s own counsel injected this inquiry into the case. Having injected this matter into evidence himself, I fail to see how the defendant can complain on this appeal because the trial judge refused to sustain his objection to a question (relating to the same matter) addressed to him on cross-examination.
This court specifically held where a defendant took the initiative in eliciting part of the details of a difficulty between defendant and another (which resulted in arrest of defendant by deceased shortly before homicide), the defendant could not object to the admission of such details in evidence by the State, although they were not admissible for the State in the first instance. Smith v. State, 183 Ala. 10, 62 So. 864 (1913).
Therefore, I most respectfully dissent.
MERRILL, J., concurs.